Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142048                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JANET DUFFINEY, Personal Representative                                                                 Brian K. Zahra,
  of the Estate of THEODORE R. DUFFINEY,                                                                             Justices
                 Plaintiff-Appellee,
  v                                                                SC: 142048
                                                                   COA: 292583
                                                                   St. Clair CC: 08-001835-NZ
  HOME OWNERS INSURANCE COMPANY,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 28, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           p0228                                                              Clerk